Citation Nr: 9907447	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic prostatitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
chronic prostatitis and assigned a noncompensable evaluation, 
effective July 1991.  The veteran appealed that decision to 
the BVA.  During the course of this appeal, the RO, in a 
February 1996 decision, increased the evaluation for chronic 
prostatitis to 10 percent, effective August 31, 1995.  In 
April 1996, the RO determined that the February 1996 decision 
contained clear and unmistakable error in not assigning an 
effective date of July 1991 for the 10 percent evaluation.  
The case has been referred to the Board for appellate review. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
chronic prostatitis.


FINDING OF FACT

Chronic prostatitis is not manifested by urinary frequency 
with a daytime voiding interval of less than two to three 
hours, or awakening to void more than twice per night. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for chronic prostatitis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.115a and 4.115b, Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection for chronic prostatitis was granted by the 
RO in a November 1991 rating decision, and a noncompensable 
evaluation assigned, effective July 1, 1991.  This decision 
was based on service medical records that noted a diagnosis 
of chronic prostatitis.  On his retirement examination  in 
September 1990, the veteran reported frequent urination since 
1990, currently treated.  No other symptoms were reported.  
In June 1990 the service medical records noted low back pain 
and urethral irritation.  In another report dated in June, 
the veteran reported urine problems with dysuria.  An 
examination was negative  and the assessment was questionable 
urethritis.  Also considered was a September 1991 VA 
examination report that noted complaints of an 18 month 
history of a recurrent feelings of urgency of urination when 
not really needing to void, and occasional white urethral 
discharge.  In addition, the examiner noted that the veteran 
had post-micturition and dribbling, although the veteran also 
reported that he had no trouble starting his urinary stream 
or emptying his bladder.  The prostrate gland was noted to be 
normal to palpation.  The examiner diagnosed chronic 
prostatitis.  

An August 1993 VA examination report noted that the veteran 
complained of a sensation of needing to urinate when in fact 
he did not need to.  In addition, the sex act was described 
as occasionally painful.  An examination of the prostrate was 
described as normal and the examiner diagnosed questionable 
chronic prostatitis.  

A January 1996 VA examination report noted that the veteran 
had not been undergoing treatment for his prostrate disorder 
for the past two years.  He complained of feeling a need to 
urinate even after emptying his bladder, some pain on 
ejaculation during sexual intercourse, and dysuria "only 
rarely."  He denied any chronic urethral discharge, but did 
complain of infrequent white discharge after a bowel 
movement.  Examination of the prostrate revealed it to be 
normal in size and consistency, with moderate tenderness over 
both lobes of the prostrate.  No urethral discharge was 
noted.  The examiner described the veteran as having 
prostatitis with chronic, moderate symptoms.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  The disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1. (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  Where the schedule does 
not provide a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527, 
infections or injuries to the prostrate gland are to be rated 
as either a voiding dysfunction or urinary tract infection, 
whichever is predominant.  Under 38 C.F.R. § 4.115a, the 
criteria for a urinary tract infection include intensive 
management, with, at a minimum, one or two hospitalizations a 
year, criteria which do not apply to the veteran's case.  A 
20 percent evaluation is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  The Board notes that 
these criteria also do not apply to the veteran's symptoms.  
The veteran's chronic prostatitis, however, has been 
evaluated by analogy to urinary frequency.  A 20 percent 
evaluation is warranted for urinary frequency with a daytime 
voiding interval of between one and two hours, or awakening 
to void three to four times per night.  A 10 percent 
evaluation is warranted for urinary frequency with a daytime 
voiding interval of between two and three hours, or awakening 
to void twice per night.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's chronic prostatitis is not manifested by a 
disability picture that closely approximates voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than two times per day.  In 
addition, the veteran's chronic prostatitis is not manifested 
by urinary frequency with a daytime voiding interval of less 
than two to three hours, or awakening to void more than twice 
per night.  Furthermore, the recent VA examination report 
noted moderate, although chronic symptoms.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for chronic 
prostatitis.  Accordingly, the veteran's claim is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic prostatitis is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 3 -


